Citation Nr: 1543902	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  09-32 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for vertigo.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1959 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in January 2011.  A transcript of that hearing has been associated with the claims file.

The Board remanded the case for further development in June 2011 and January 2013.  That development was completed, and the case has since been returned to the Board for appellate review.
 
The Board also notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS contains a brief submitted by the Veteran's representative in July 2015, and Virtual VA includes additional VA medical records dated May 2011 to July 2013 that were considered by the RO in the August 2013 supplemental statement of the case.  The remainder of the documents in those files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  
 

FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest during service or to a compensable degree within one year thereafter and has not been shown to be related to service.

2.  The Veteran does not have a current vertigo disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Vertigo was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the Veteran with such notice in June 2008, prior to the initial decision on the claims in September 2008.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to substantiate his claims for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  He has not identified any available, outstanding evidence that is pertinent to the claim being decided herein.

The Veteran was also afforded VA examinations in July 2008, June 2011, March 2013, and July 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the March 2013 and July 2013 examinations and opinions obtained in this case are adequate with respect to the issues of entitlement to service connection for hearing loss and vertigo, respectively.  They are predicated on a reading of the Veteran's claims file and a physical examination.  The VA examiners considered the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions provided.  

The Board acknowledges the contention of the Veteran's representative in July 2015 that he should be afforded a new VA examination in connection with his claim for service connection for hearing loss.  However, he did not allege any specific deficiencies in the March 2013 examination report, and the Board has found the March 2013 VA examination and opinion to be adequate.  

The Board also finds that there has been substantial compliance with the prior June 2011 and January 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The June 2011 remand directed the AOJ to obtain any additional VA medical records and to afford the Veteran a VA examination for the hearing loss claim.  The January 2013 remand directed the AOJ to provide a VA examination for the Veteran's hearing loss claim complying with its June 2011 remand directives, as well as to afford him an examination for the vertigo claim.  The Board notes that additional VA medical records have been associated with the claims file, and the Veteran was afforded VA examinations in March 2013 and July 2013 in compliance with the January 2013 remand.  
 
Moreover, as noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in January 2011.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim. The Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  The provisions relating to continuity of symptomatology, however, can be applied only in cases involving those conditions enumerated under 38 C.F.R. § 3.309(a) as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These provisions are applicable to sensorineural hearing loss (organic disease of the nervous system) and are considered to be a chronic disease for VA compensation purposes.

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


I.  Bilateral Hearing Loss 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss.  He was provided an enlistment examination in September 1959 at which times his ears were found to be normal.  Audiometric testing was not performed, but whispered voice testing was 15/15.

On audiological evaluation in September 1959, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
10 (20)
10 (20)
5 (15)
0 (5)
LEFT
10 (25)
10 (20)
5 (15)
5 (15)
0 (5)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

A hearing conservation data form dated in September 1961 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
-5 (5)
-10 (-5)
LEFT
-5 (10)
0 (10)
-5 (5)
-5 (5)
-10 (-5)

In February 1962 and April 1962, the Veteran denied having any ear trouble.  An examination in April 1962 also found his ears to be normal, and audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
-5 (5)

-5 (0)
LEFT
0 (15)
-5 (5)
-10 (0)

0 (5)

The Veteran was examined in February 1963 at which time his ears were found to be normal, and he denied having any ear trouble.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
10(20)
15 (25)
10 (20)
10 (15)
LEFT
10 (25)
5 (15)
15 (25)
5 (15)
15 (20)

In March 1964, the Veteran once again had normal ears, and on audiological evaluation, pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
10 (20)
5 (10)
LEFT
5 (20)
10 (20)
5 (15)
5 (15)
5 (10)

The Veteran was provided another examination in December 1965 during which his ears were found to be normal, and he denied having a medical history of ear trouble.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-5 (5)
0 (5)
LEFT
0 (15)
0(10)
0 (10)
-5 (5)
0 (5)

The Veteran was seen again in March 1967 at which time his ears remained normal, and he denied having ear trouble.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
5 (15)
0 (10)
0 (5)
LEFT
5 (20)
0(10)
0 (10)
0 (10)
0 (5)

The Veteran was provided another annual flying examination in March 1968 during which his ears were normal.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
10
0
0
LEFT
10
0
10
5
5

In February 1969, an annual flying examination revealed normal ears, and on audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
10
LEFT
15
10
10
0
5

A March 1970 annual flying examination showed that the Veteran's ears remained normal, and on audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
5
LEFT
10
0
10
0
5

A December 1970 examination further revealed normal ears, and on audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
0
0
0
0
0

A March 1972 annual flying examination documented normal ears, and on audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
0
10
LEFT
0
0
10
10
10

In January 1973, an annual physical examination found the Veteran to have normal ears, and on audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
15
LEFT
20
10
15
15
10

A January 1974 annual flying examination once again showed that the Veteran's ears were normal, and on audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
15
LEFT
20
10
15
10
10

A March 1976 audiogram revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
5
0
LEFT
10
0
5
0
0

A hearing conservation form dated in September 1977 documented pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5
LEFT
5
0
10
0
5

A November 1977 examination found the Veteran's ears to be normal, and on audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
5
LEFT
10
0
10
0
5

The Veteran was provided a February 1980 retirement examination during which his ears were once again found to be normal.  He specifically denied having a history of ear trouble or hearing loss.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
15
10
20
LEFT
10
0
15
10
15

Based on the foregoing, the Board finds that the Veteran did not report any ear or hearing trouble in service, and audiometric testing did not reveal any hearing loss.  Moreover, the Veteran did not seek treatment immediately following his separation for hearing loss, and there is no evidence of any hearing loss within one year of his military service.  Indeed, the Veteran first demonstrated hearing loss meeting the requirements of 38 C.F.R. § 3.385 many years after his military service.

The Board notes the Veteran's allegation that his hearing loss developed in service and has continued since that time.  The Board acknowledges that the Veteran is competent to report his experience and symptoms in service and thereafter.  Lay persons may provide competent testimony as to observable symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469   (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has had difficulty hearing since his military service. However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service.  In fact, the Veteran's ears were found to be normal at the time of his separation from service, and upon objective testing, his hearing was documented as being within normal limits.  He also specifically denied having a medical history of hearing loss and ear trouble at that time.  As such, there is actually affirmative evidence showing that he did not have hearing loss at the time of his separation from service (rather than a mere absence of treatment or documentation).

In addition, a September 1980 VA examination specifically indicated that there was no hearing loss noted.  This again provides affirmative evidence that the Veteran did not have continuing hearing loss since his separation in July 1980.  Moreover, the Veteran did not complain of any ear or hearing problems at that examination.  

The Board further notes that, in August 1980, the appellant submitted an original application for VA compensation benefits, seeking service connection for histoplasmosis and pleurisy, bronchitis, defective visual acuity, and trauma to the right elbow.  His application, however, is entirely silent for any mention of hearing loss.  This record lends support to the conclusion that had the appellant, in fact, had hearing loss since service, he would have mentioned the disability at the time he filed his earlier claims for VA compensation. See AZ v. Shinseki, 731 F.3d 1303   (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Based on the foregoing, the Board finds the Veteran's history regarding the onset of his hearing loss to be not credible.  Accordingly, the Board finds that the Veteran's bilateral hearing loss did not manifest in service or sensorinerual hearing loss within one year thereafter.  Nor has there been continuity of symptomatology since his period of service.

Nevertheless, the Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has argued that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his bilateral hearing loss resulted.  The Veteran is considered competent to relate a history of noise exposure during service, and there is no reason to doubt the credibility of his statements regarding military noise exposure. See 38 C.F.R. § 3.159(a)(2).  In addition, the post-service medical records show that the Veteran has current bilateral hearing loss by VA standards. See 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current bilateral hearing loss is related to his acoustic trauma in service.

The July 2008 VA examiner opined that the Veteran's hearing was normal upon discharge from service, and therefore, concluded that his current hearing loss was not caused by acoustic trauma in the military.  However, the Board finds that this opinion is inadequate, as the examiner provided no further rationale.

Another medical opinion was obtained in June 2011 from the same examiner.  She noted that the Veteran's claims file had been reviewed and that in-service acoustic trauma had been conceded.  She observed that, although a slight bilateral threshold shift at 4000 Hertz was noted in service, the Veteran's hearing remained normal throughout his 21 years of service and that the Veteran did not report hearing difficulty during that time.  She also noted that the Veteran was employed as an aircraft engineer after service, which she believed likely contributed to his hearing loss.  The examiner concluded that the Veteran's hearing loss was not due to his military service.  Nevertheless, the Board also finds that the June 2011 VA medical opinion is inadequate because the examiner did not discuss the significance or lack thereof of any threshold shifts in service.  

The Veteran was afforded another VA examination in March 2013 at which time the examiner reviewed the claims file and evaluated the Veteran.  She confirmed a diagnosis of bilateral hearing loss and opined that the Veteran's hearing loss was not related to his military service.  The examiner noted that, although the Veteran had a history of exposure to high risk noise while in service, the evidence showed that this exposure to noise did not have a permanent effect on his hearing.  The examiner explained that a comparison of a 1961 hearing evaluation from early in the Veteran's military career with an audiogram completed at the time of his retirement in 1980 showed a very slight shift in hearing sensitivity.  Moreover, she noted, if age correction factors were used, there was no significant threshold shift from 1961 to 1980.  The examiner further stated that the Veteran's current hearing loss configuration is not typical of hearing loss caused by noise exposure, in that the Veteran's hearing loss presentation is relatively flat loss across all frequencies.  She explained that typical noise-induced hearing loss maintains normal low frequency sensitivity and a more sharply sloping high-frequency hearing loss.  For these reasons, she concluded that the Veteran's hearing loss was not related to his service.  

The Veteran was also afforded a VA examination in July 2013 in connection with his claim for service connection for vertigo.  However, the examiner also diagnosed him with bilateral hearing loss.  In notes corresponding with the July 2013 examination report, the examiner recorded that his impression was bilateral hearing loss due to past noise exposure and acoustic trauma.  He did not identify the source of the past noise exposure and did not provide any rationale for his conclusion.

After weighing the evidence, the Board finds the March 2013 VA examiner's opinion to be most probative.  The July 2013 examiner provided a bare conclusion without any supporting rationale.  Indeed, he did not discuss any evidence of record in providing that statement, to include the normal findings in service.    

In contrast, the March 2013 VA examiner offered her opinion based on a thorough and detailed review of the evidence, including an analysis of the Veteran's in-service audiograms.  She also offered a complete rationale for the opinions reached that was clearly supported by the evidence of record.  Indeed, the March 2013 VA examiner specifically discussed the Veteran's assertions, his service treatment records, and the specific presentation of the Veteran's hearing loss.  

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In this case, and based on the foregoing, the Board attaches the greatest probative weight to the opinion of the March 2013 VA examiner who provided a thorough rationale for her opinions, which was supported by the record. 

The Board also acknowledges that the Veteran and his representative have asserted that his bilateral hearing loss is related to his noise exposure in service.  While the Board has considered these general lay assertions, the Board finds that the March 2013 VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by a complete rationale based on such knowledge, a review of the claims file, and the Veteran's medical history.

The Board further acknowledges the assertion that the Veteran's combat service was not contemplated by the March 2013 VA examiner and that such service warrants service connection for hearing loss based upon his testimony.  The Board notes that, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, this provision does not establish a presumption of service connection; rather it eases the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Even when the section 1154(b) combat presumptions apply, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury...incurred during active duty." Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

In the present case, there is no dispute that the Veteran had noise exposure in service.  Thus, an occurrence of an in-service incident has already been demonstrated, and instead, the evidence missing in this case is the establishment of a causal relationship between the Veteran's noise exposure in service and his current hearing loss. Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

Moreover, the March 2013 VA examiner specifically noted the Veteran's in-service noise exposure during combat.  As such, the Board also finds that the March 2013 VA examiner has adequately considered the Veteran's testimony.  

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for bilateral hearing loss.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Vertigo

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for vertigo.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of vertigo.  Moreover, the Veteran's VA medical records also do not reference any treatment or diagnosis of vertigo.

Furthermore, the Veteran was afforded a VA examination in July 2013 in connection with his claim.  The examiner reviewed the claims file, considered the Veteran's reported medical history, and performed a physical examination.  The Veteran told the examiner that he had never had vertigo and believed that the July 2013 VA examination was instead for hearing loss and tinnitus.  The examiner noted that extensive questioning of the Veteran revealed no true whirling sensations, which are the hallmark of vestibular system dysfunction.  After an examination, the examiner diagnosed the Veteran with tinnitus, but not vertigo.  He concluded that there was no current or past vestibular abnormality.  In support of this opinion, he noted that examination results were completely normal and that there was no credible medical documentation or evidence of any vestibular pathology.

The Board notes that the Veteran has offered testimony that he has vertigo and that the disorder is related to his service.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of vertigo as a vestibular abnormality, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Indeed, the July 2013 examiner performed tests, interviewed the Veteran, considered medical literature, and relied on his own medical training and experience in making the determination that the Veteran has tinnitus rather than vertigo.  

Additionally, the Veteran's testimony with regard to whether he has vertigo is inconsistent throughout the claims file.  While the Board notes that the Veteran reported experiencing vertigo as a part of his claim and during his January 2011 hearing, the Board also observes that the Veteran told the July 2013 VA examiner that he did not have vertigo.  The Board further observes that the Veteran has not reported vertigo to his doctors at his VA Medical Center.  

As the diagnosis of vertigo is both outside the realm of common knowledge of a lay person and the Veteran's statements have been inconsistent, the Board finds that the lay evidence has limited probative value.  Instead, the most probative evidence is the July 2013 VA examiner's opinion, which was based on review of the claims file, including the Veteran's lay statements and treatment records, as well as on a physical examination and his own medical knowledge and training.  Thus, the Board finds that Veteran's reported symptoms have been diagnosed as tinnitus for which he is already service-connected and not vertigo.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Based on the foregoing, the evidence does not establish that the Veteran has a current vertigo disability.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for vertigo.  Accordingly, the Board concludes that service connection is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for vertigo is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


